On this appeal the rulings of the court in refusing the affirmative charge requested in writing by the appellant (plaintiff in the court below), and the overruling of plaintiff's motion for a new trial, are assigned as error.
A careful examination of the entire record and all the evidence (which was in sharp conflict upon the issues involved) clearly shows that the court did not err in refusing the affirmative charge requested by plaintiff. We are also of the opinion that there was no error in overruling the motion for a new trial.
No error appearing in the record, the judgment of the circuit court will be affirmed.
Affirmed.